DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 4 November 2020.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-10, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nwosu et al (US 2006/0224504).

In regards to Claims 1 and 10, Nwosu discloses:

a system of computers for increasing security in a financial transaction when using a smartcard the system of computers comprising: a smartcard for payment in a financial transaction (See: Fig.1A - 101), the smartcard having a memory storing a first actuation sequence for confirming a user’s identify (See: Page 4, left column, lines 10-13);
wherein the smartcard has a checking module (See: Fig. 3A, step 114 capture customer’s biometric and Fig. 3B, step 115 authenticates with stored biometric) that authorizes the transaction only when a second actuation sequence is identical to the first actuation sequence stored in the memory (See: Fig. 3B step 303; page 4, right column, lines 1-5);
a point of sale terminal (See: Fig. 1A - 106) for recording payment details from the smartcard once the financial transaction is authorized and transmitting a request for payment through a network to a financial institution according to the payment details (See: Fig. 3B, steps 116-118); and a financial institution authorizing computer for allowing recording of an actuation sequence on the smartcard and making payment once the transaction is authorized, according to the payment details (See: Fig. 3B, step 304 and 119; abstract, lines 13-18; Page 5, left column, lines 4-6; Claim 14, lines 1-4; Claim 15, lines 32-35 – “updating the merchant's smart device and customer's biometric identification card by the host application if the remote backend host processing was successful”).

In regards to Claims 4 and 13, Nwosu further discloses:
wherein the second actuation contains biometric information of a user collected by a biometric sensor (See: Para [0012], lines 1-3).

In regards to Claims 6 and 15, Nwosu further discloses:
wherein the smartcard contains an enable button and wherein when the enable button is depressed can the second actuation sequence be performed (See Para. [0012], lines 7-9: “a depressible biometric scanning aperture”; See Fig. 3A, step 114 before operation (B)).

In regards to Claims 7 and 16, Nwosu further discloses:
wherein energy is harvested over NFC, or though insertion of the smartcard at the point of sale (POS) terminal, or through making contact with the smartcard with the POS terminal, from the POS terminal to power the smartcard (See Para. [0011], lines 2-5 and Para. [0012], lines 9-12]).

In regards to Claims 8 and 17, Nwosu further discloses:
wherein the point of sale terminal queries the financial institution as to the sufficiency of funds in one or more accounts of the users (See: Fig. 1B, steps 117 and 118 – Nwosu discloses that the payment processing inherently checks if enough funds from the account to cover the payment and payment is authorized when there is sufficient funds from the user’s account.)

In regards to Claims 9 and 18, Nwosu further discloses:
wherein a result of the matching of the second actuation sequence is indicated through at least one of an LED lamp, a sound alert, a color change, a message on a display, and a message on the POS terminal (See: Para [0020], lines 23-29: “ If the authentication 303 is successful, i.e., the host application indicates that the customer is the owner of the BID card 102 or smart device 101, the host application reads the customer's information from the customer's BID card 102 or smart device 101 and displays the available accounts of the customer on the merchant device 116.”)

In regards to Claims 19 and 20, these claims are similar to claims 1 and 10 and are therefore rejected similarly.  It is further elaborated that “a second verification device” is interpreted to be similar to the “checking module” of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nwosu in view of Anichini (US 2020/0042907).

In regards to Claims 2 and 11, Nwosu discloses the system of claim 1 but fails to explicitly disclose but Anichini discloses:
wherein the second actuation sequence is a series of finger taps made against one or more touch-sensitive pads located on the smartcard (See Anichini: Para. [0030]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to replace the actuation sequence using fingerprint disclosed by Nwosu with any one of those unique actuation sequence disclosed by Anichini because this would similarly yield a reliable expected result while allowing the system to be flexible with any choice of authentication.

In regards to Claims 3 and 12, the combination of Nwosu and Anichini discloses:
wherein the second actuation sequence occurs by tracing out a pattern on a touch enabled part of the smartcard (See Anichini: Para. [0030]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to replace the actuation sequence using fingerprint disclosed by Nwosu with any one of those unique actuation sequence disclosed by Anichini because this would similarly yield a reliable expected result while allowing the system to be flexible with any choice of authentication.

In regards to Claims 5 and 14, the combination of Nwosu and Anichini discloses:
wherein the second actuation sequence occurs when one or more actuation sequences are combined to activate the smartcard (See Anichini: Para. [0030]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to replace the actuation sequence using fingerprint disclosed by Nwosu with any one of those unique actuation sequence disclosed by Anichini because this would similarly yield a reliable expected result while allowing the system to be flexible with any choice of authentication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maheshwari et al. (US 20200111094 A1) generally discloses systems and methods for facilitating network transaction based on user authentication including the use of a card device and biometric data captures via said card device.
Khan et al. (US 20120293303 A1)I generally discloses methods and systems for receiving user authentication and verification data for purposes of authorizing a financial transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685